Title: To George Washington from Timothy Pickering, 15 September 1796
From: Pickering, Timothy
To: Washington, George


        
          Sir
          
            Thursday Evening [15 September 1796]
          
        
        The paper you put into my hands to-day was attentively perused by us all. I am now going over it by myself, but it will not be possible to get thro’ in time to return it before bed-time. Before breakfast in the morning I will wait upon you with it. I am most respectfully your obt servt
        
          T. Pickering
        
      